Order reversed on the law and proceeding dismissed and relator remanded to the custody of the Warden of Attica State Prison to be returned by him to the County Court of Bronx County for resentence. Memorandum: The sentence of eighteen years fixed for the relator-respondent on the revocation of his first sentence, February 2, 1942, was not a proper sentence under the statute. (See Penal Law, §§ 2125, 1941, as in effect June 14, 1925, February 2, .1942, and now.) The order below should be reversed, the proceeding dismissed and the relator remanded to the custody of the Warden of Attica State Prison to be returned by him to the County Court of Bronx County for resentenee. All concur. (The order releases relator from custody and directs defendant Warden to discharge him from custody.) Present — Cunningham, P. J., Taylor, Dowling, Harris and MeCurn, JJ.